                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF LOUISIANA


     UNITED STATES OF AMERICA

                           VERSUS                                                                NO . :   "A/ - 7,.l
                                                                                                 SECTION:          /Vlc1j
                                                                   0 R D E R
                  IT       IS       ORDERED          that    the     above     named defendant            be   given a
       e.d.,;lica,1-examination and/or treatment in relation to the following:

\;      ~~         :-           U::           c.. ~ rr b:oS i-.s       i:: 4su.+<:2      c\ C-t/'\c, "         ,
        8t         ~            G                                       fos c;;                 oI.JL..t2-t.
 ~~-1
     p ,:-; ~
 --.1(1::.U';.
     -·,---
     '.:..<.l)o
                   A..l
                       ·

                   .....
                   z
                                ~;:;
                                _jW
                                ..JO
                                    - ....I
                                                      I• -   1 •
                                               M.e...od C-a'\Ov::>
                                                                                ·~
                                                                                     .
                                                                                         lh-R
                                                                                                    II   '



        -:z::::,
        Oo::; -,
                                0
         ·w       a:

 ks 'ft.f
 I
        ~-:; S~d e~mination or treatment is to be provided on or before
                                u-
                  IT IS FURTHER ORDERED that the United States Marshal deliver
 a copy of this order to the Sheriff of                                           S \-- • )$~ ov., ~
 Parish without delay.
                  New Orleans, Louisiana, this                           \8-tl.,day of ~ ' 202.I


                                                                             v ~ ~ ·.
                                                                                                               JUDGE



                                         R E T U R N
                  I hereby certify that I have served this Order on the Sheriff

 of                                                           Parish.        Service effected by hand

 deli very upon

 Date                       OG
                                       r/19I
                                                   UJtfNf.-J>,it4~
                                                  !21,                                    . 4/J
                                                                             S i g n a t u r e ~ ~ Marshal

      CLERK'S OFFICE
             A TRUE COPY
                                                                                                _FEE _ _ _ _ __
                                                                                                _PROCESS _ _ __
                  JUN 18 2021                                                                   _ DKTD_ _ _ __
            17-·~                                                                               _CtRrnDep _ _ __
      Deputy Clerk. U S District Court                                                          DOCUMENT NO, _ __
       Eastern District of Louisiana
             New Or!e~Q.§,, __
                            LA _________,
